        Case 3:18-cr-00196-VAB Document 118 Filed 07/15/20 Page 1 of 6

                                                                         lfrilt~d States District Court
                                                                            . Dl~tfict of Connecticut
                                                                           FILED AT NEW HAVEN
                               UNITED STATES DISTRICT COURT
                                 DISTRICT OF CONNECTICUT                 "''" •   ~ ·;   1,,.J½ 1~~       202'
                                                                              figberta D. Tabora, Clerk
                                                                         By...... ,,.*.,, ~               r./
                                         Grand Jury N-19-1                               Deputyelerk


 UNITED STATES OF AMERICA                                   CRIMINAL NO. 3:18CR196 (VAB)

                 V ..
                                                           VIOLATIONS:
 BARRY DUCLOS, a.k.a. lNOLEFBl
                                                           21 U.S.C. §§ 841(a)(l) and 841(b)(l)(C)
                                                           (Possession with intent to distribute and
                                                           distribution of fentanyl and its analogues)

                                                           18 U.S.C. § 924(c)(l)(A)(i)
                                                           (Possession of a firearm in furtherance of a
                                                           drug trafficking crime)

                                                           18 U.S.C. §§ 922(g)(l) and 924(a)(2)
                                                           (Unlawful possession of a firearm by a
                                                           convicted felon)

                                                           21 U.S.C. § 853
                                                           (Criminal forfeiture)


                                  SUPERSEDING INDICTMENT

       The Grand Jury charges:

                                             COUNT ONE
            (Possession with Intent to Distribute and Distribution of a Fentanyl Analogue)

       1.        On or about October 2, 2017, in the District of Connecticut, defendant BARRY

DUCLOS, a.k.a. "lNOLEFBl," knowingly and intentionally possessed with intent to distribute

and did distribute a mixture and substance containing a detectable amount of cyclopropyl fentanyl,

a Schedule I controlled substance analogue as defined in 21 U.S.C. § 802(32), knowing that the

substance was intended for human consumption as provided in 21 U.S.C. § 813.

       In violation of Title 21, United States Code, Sections 841(a)(l) and 841(b)(l)(C).
        Case 3:18-cr-00196-VAB Document 118 Filed 07/15/20 Page 2 of 6




                                             COUNT TWO
            (Possession with Intent to Distribute and Distribution of a Fentanyl Analogue)

       2.        On or about October 11, 2017, in the District of Connecticut, defendant BARRY

DUCLOS, a.k.a. "lNOLEFBl," knowingly and intentionally possessed with intent to distribute

and did distribute a mixture and substance containing a detectable amount of cyclopropyl fentanyl,

a Schedule I controlled substance analogue as defined in 21 U.S.C. § 802(32), knowing that the

substance was intended for human consumption as provided in 21 U.S.C. § 813.

       In violation of Title 21, United States Code, Sections 84l(a)(l) and 84l(b)(l)(C).


                                           COUNT THREE
            (Possession with Intent to Distribute and Distribution of a Fentanyl Analogue)

       3.        On or about October 12, 2017, in the District of Connecticut, defendant BARRY

DUCLOS, a.k.a. "lNOLEFBl," knowingly and intentionally possessed with intent to distribute

and did distribute a mixture and substance containing a detectable amount of cyclopropyl fentanyl,

a Schedule I controlled substance analogue as defined in 21 U.S.C. § 802(32), knowing that the

substance was intended for human consumption as provided in 21 U.S.C. § 813.

       In violation of Title 21, United States Code, Sections 84l(a)(l) and 84l(b)(l)(C).


                                            COUNT FOUR
            (Possession with Intent to Distribute and Distribution of a Fentanyl Analogue)

       4.        On or about October 24, 2017, in the District of Connecticut, defendant BARRY

DUCLOS, a.k.a. "lNOLEFBl," knowingly and intentionally possessed with intent to distribute

and did distribute a mixture arid substance containing a detectable amount of cyclopropyl fentanyl,

a Schedule I controlled substance analogue as defined in 21 U.S.C. § 802(32), knowing that the

substance was intended for human consumption as provided in 21 U.S.C. § 813.

       In violation of Title 21, United States Code, Sections 84l(a)(l) and 84l(b)(l)(C).


                                                  2
        Case 3:18-cr-00196-VAB Document 118 Filed 07/15/20 Page 3 of 6




                                             COUNT FIVE
            (Possession with Intent to Distribute and Distribution of a Fentanyl Analogue)

       5.        On or about October 31, 2017, in the District of Connecticut, defendant BARRY

DUCLOS, a.k.a. "lNOLEFBl," knowingly and intentionally possessed with intent to distribute

and did distribute a mixture and substance containing a detectable amount of cyclopropyl fentanyl,

a Schedule I controlled substance analogue as defined in 21 U.S.C. § 802(32), knowing that the

substance was intended for human consumption as provided in 21 U.S.C. § 813.

       In violation of Title 21, United States Code, Sections 841(a)(l) and 841(b)(l)(C).


                                             COUNT SIX
            (Possession with Intent to Distribute and Distribution of a Fentanyl Analogue)

       6.        On or about November 17, 2017, in the District of Connecticut, defendant BARRY

DUCLOS, a.k.a. "lNOLEFBl," knowingly and intentionally possessed with intent to distribute

and did distribute a mixture and substance containing a detectable amount of cyclopropyl fentanyl,

a Schedule I controlled substance analogue as defined in 21 U.S.C. § 802(32), knowing that the

substance was intended for human consumption as provided in 21 U.S.C. § 813.

       In violation of Title 21, United States Code, Sections 841(a)(l) and 841(b)(l)(C).


                                           COUNT SEVEN
            (Possession with Intent to Distribute and Distribution of a Fentanyl Analogue)

       7.        On or about November 20, 2017, in the District of Connecticut, defendant BARRY

DUCLOS, a.k.a. "lNOLEFBl," knowingly and intentionally possessed with intent to distribute

and did distribute a mixture and substance containing a detectable amount of cyclopropyl fentanyl,

a Schedule I controlled substance analogue as defined in 21 U.S.C. § 802(32), knowing that the

substance was intended for human consumption as provided in 21 U.S.C. § 813.

       In violation of Title 21, United States Code, Sections 841(a)(l) and 841(b)(l)(C).


                                                  3
        Case 3:18-cr-00196-VAB Document 118 Filed 07/15/20 Page 4 of 6




                                            COUNT EIGHT
             (Possession with Intent to Distribute and Distribution of a Fentanyl Analogue)

        8.        On or about November 29, 2017, in the District of Connecticut, defendant BARRY

DUCLOS, a.lea. "lNOLEFBl," knowingly and intentionally possessed with intent to distribute

and did distribute a mixture and substance containing a detectable amount of cyclopropyl fentanyl,

a Schedule I controlled substance analogue as defined in 21 U.S.C. § 802(32), knowing that the

substance was intended for human consumption as provided in 21 U.S.C. § 813.

       In violation of Title 21, United States Code, Sections 841(a)(l) and 841(b)(l)(C).

                                          COUNT NINE
   (Possession with Intent to Distribute and Distribution of Fentanyl and Fentanyl Analogues)

       9.         On or about February 12, 2018, in the District of Connecticut, defendant BARRY

DUCLOS, a.k.a. "lNOLEFBl," knowingly and intentionally possessed with intent to distribute a

mixture and substance containing a detectable amount of fentanyl and carfentanil, both Schedule

II controlled substances.

       In violation of Title 21, United States Code, Sections 841(a)(l) and 841(b)(l)(C).

                                             COUNT TEN
                 (Possession of a Firearm in Furtherance of a Drug Trafficking Crime)

       10.        From on or about November 10, 2017, through on or about February 12, 2018, in

the District of Connecticut, defendant BARRY DUCLOS, a.k.a. "lNOLEFBl," did knowingly

possess· a firearm, that is, a YHM Model 15 firearm, bearing serial number YH6400 with a

Hardened Arms upper receiver, in furtherance of a drug trafficking crime for which he may be

prosecuted in a court of the United States, that is, possession with intent to distribute and

distribution of fentanyl and its analogues, in violation of Title 21, United States Code, Section

841(a)(l), as charged in Counts Six to Nine of this Indictment.

       All in violation of Title 18, United States Code, Section 924(c)(l)(A)(i).


                                                   4
         Case 3:18-cr-00196-VAB Document 118 Filed 07/15/20 Page 5 of 6




                                       COUNT ELEVEN
                     (Unlawful Possession of a Firearm by a Convicted Felon)

        11.     On or about February 12, 2018, in the District of Connecticut, defendant BARRY

DUCLOS, a.k.a. "lNOLEFBl," having been, and knowing that he had been, convicted in the

Connecticut Superior Court of a crime punishable by imprisonment for a term exceeding one year,

that is: (1) Sale of Narcotics, in violation of Connecticut General Statutes§ 2la-277(a), on or about

February 7, 2001; and (2) Larceny in the Third Degree, in violation of Connecticut General

Statutes§ 53a-124 on or about March 29, 2017, did knowingly possess a firearm in and affecting

commerce, namely a YHM Model 15 firearm, bearing serial number YH6400 with a Hardened

Arms upper receiver, which had been shipped and transported in interstate commerce.

       All in violation of Title 18, United States Code, Sections 922(g)(l) and 924(a)(2).


                                FORFEITURE ALLEGATIONS
                          (Controlled Substance and Firearms Offenses)

        12.    Upon conviction of one or more of the controlled substance offenses alleged in

Counts One through Nine, defendant BARRY DUCLOS, a.k.a. "lNOLEFBl," shall forfeit to the

United States, pursuant to Title 21, United States Code, Section 853, all right, title and interest in

any prope1iy constituting, or derived from, proceeds obtained, directly or indirectly, as a result of

the violations of Title 21, United States Code, Section 841, and any prope1iy used, or intended to

be used, in any manner or part, to commit, or to facilitate the commission of, the said violations

and a sum of money equal to the total amount of proceeds obtained as a result of the offenses, that

is: (1) 7.13218BTC and l.49273858BTC, federal authorities seized on June 1, 2018; and (2) a

Black 2017 GMC Sierra 1500SLT 4 Door Pickup Truck (VIN: 3GTP1NEJXHG394477), federal

authorities seized on February 12, 2018.




                                                  5
        Case 3:18-cr-00196-VAB Document 118 Filed 07/15/20 Page 6 of 6




        13.    Upon conviction of one or more of the firearm offenses alleged in Counts Ten and

Eleven, defendant BARRY DUCLOS, a.k.a. "lNOLEFBl," shall forfeit to the United States,

pursuant to Title 18, United States Code, Section 924( d) and Title 28, United States Code, Section

2461 (c), his interest in a YHM Model 15 firearm, bearing serial number YH6400 with a Hardened

Arms upper receiver, and all related ammunition seized with this firearm on February 12, 2018.

        14.    If any of the above-described forfeitable property, as a result of any act or omission

of the defendant, cannot be located upon the exercise of due diligence, has been transferred, sold

to, or deposited with a third party, has been placed beyond the jurisdiction of the court, has been

substantially diminished in value, or has been commingled with other property that cannot be

divided without difficulty, it is the intent of the United States, pursuant to Title 21, United States

Code, Section 853(p ), to seek forfeiture of any other property of the defendant up to the value of

the forfeitable property described above.

       All in accordance with Title 18, United States Code, Section 924(d), Title 21, United States

Code, Section 853, Title 28, United States Code, Section 2461(c), and Rule 32.2(a), Federal Rules

of Criminal Procedure.

                                                      A TRUE BILL
                                                                   /s/

                                                      FOREPERSON

UNITED STATES OF AMERICA




LAURENC. CL
ASSISTANT UNITED STA TES ATTORNEY



                                                  6
